Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr, Christian Ehret on 11/4/2021.

The application has been amended as follows: 

In the claims 
1.	(Currently Amended)  A computer-implemented method for authenticating devices, the computer-implemented method comprising:
receiving, with at least one processor, a request for a device authentication identifier of an account of a user;
transmitting, with at least one processor, a device authentication identifier request message via a frame embedded in a webpage of a merchant website, the device authentication identifier request message comprising challenge data associated with a challenge;
receiving, with at least one processor, a device authentication response message via the frame embedded in the webpage of the merchant website based on the device authentication identifier request message, the device authentication response message comprising challenge response data associated with a challenge response;

receiving, with at least one processor, a transaction request message associated with a transaction, comprising:
the device authentication identifier, and 
transaction data associated with the transaction, 
determining that a device score associated with the account of the user corresponds to the device authentication identifier; 
generating, with at least one processor, an authorization request message based on the transaction data and the device score;
transmitting, with at least one processor, the authorization request message to an issuer system; 
receiving, with at least one processor, an authorization response message from the issuer system, the authorization response message generated in response to receiving the authorization request message; 
updating, with at least one processor, the device score based on a disposition of the transaction, wherein updating the device score based on the disposition of the transaction comprises:
determining whether a chargeback occurred or did not occur within a period of time after the transaction was settled; and
updating the device score based on determining whether the chargeback occurred or there was no chargeback within the period of time; and
in response to updating the device score, transmitting, with at least one processor, device score data associated with the device score and a transaction response message to a computing device associated with a merchant. 
.

2.	(Cancelled)



9.	A system for authenticating devices, the system comprising:
at least one processor programmed or configured to:
receive a request for a device authentication identifier of an account of a user;
transmit a device authentication request message via a frame embedded in a webpage of a merchant website, the device authentication request message comprising challenge data associated with a challenge;
receive a device authentication response message via the frame embedded in the webpage of the merchant website based on the device authentication request message, the device authentication response message comprising challenge response data associated with a challenge response;
transmit a device authentication identifier message comprising the device authentication identifier associated with the account of the user based on the device authentication response message;
receive a transaction request message associated with a transaction, comprising:
the device authentication identifier, and 
transaction data associated with the transaction, 
determine a device score associated with the account of the user based on the device authentication identifier; 
generate an authorization request message including the transaction data and the device score;
transmit the authorization request message to an issuer system; 
receive an authorization response message from the issuer system, the authorization response message generated in response to receiving the authorization request message; 
update the device score based on a disposition of the transaction, wherein updating the device score based on the disposition of the transaction comprises:
determine whether a chargeback occurred or did not occur within a period of time after the transaction was settled; and
update the device score based on determining whether the chargeback occurred or there was no chargeback within the period of time; and
in response to updating the device score, transmit device score data associated with the device score and a transaction response message to a computing device associated with a merchant.

10.  (Cancelled)	

13.  (Cancelled)

17.	(Currently Amended) A computer program product for authenticating devices, the computer program product comprising at least one non-transitory computer-readable medium comprising one or more instructions that, when executed by at least one processor cause the at least one processor to:
receive a request for a device authentication identifier of an account of a user;
transmit a device authentication request message via a frame embedded in a webpage of a merchant website, the device authentication request message comprising challenge data associated with a challenge;
receive a device authentication response message via the frame embedded in the webpage of the merchant website based on the device authentication request message, the device authentication response message comprising challenge response data associated with a challenge response;
transmit a device authentication identifier message comprising the device authentication identifier associated with the account of the user based on the device authentication response message;
receive a transaction request message associated with a transaction, comprising:
the device authentication identifier, and 
transaction data associated with the transaction, 
determine a device score associated with the device authentication identifier; 
generate an authorization request message based on the transaction data and the device score;
transmit the authorization request message to an issuer system; 
receive an authorization response message from the issuer system, the authorization response message generated in response to receiving the authorization request message; 
update the device score based on a disposition of the transaction, wherein updating the device score based on the disposition of the transaction comprises:
determine whether a chargeback occurred or did not occur within a period of time after the transaction was settled; and
update the device score based on determining whether the chargeback occurred or there was no chargeback within the period of time; and
in response to updating the device score, transmit device score data associated with the device score and a transaction response message to a computing device associated with a merchant.

18.  (Cancelled)	
	

Allowable Subject Matter

Claims 1, 3-4, 6-9, 11-12, 14-17, 19-20  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The  applicant has incorporated previously indicated allowable subject matter.
  


The closest prior art found is Detecting Online Game Chargeback Fraud Based on Transaction Sequence Modeling Using Recurrent Neural Network to Lee, which discloses the detecting chargeback based on transaction and associating the user see Table 1 & § Proposed Method. However, Lee does not recite “receive a request for a device authentication identifier of an account of a user; transmit a device authentication request message via a frame embedded in a webpage of a merchant website, the device authentication request message comprising challenge data associated with a challenge” as recited in the claims.

The next closest prior art found is Predictive Modeling with Delayed Information: a Case Study in E-commerce Transaction Fraud Control to Li which discloses the chargebacks being determined for an time period to detect fraud see Fig. 4 & § 3 Partially Mature Data and Fraud Control Decision Environment & § Predictive Modeling Frameworks. However, Li does not disclose “receive a request for a device authentication identifier of an account of a user; transmit a device authentication request message via a frame embedded in a webpage of a merchant website, the device authentication request message comprising challenge data associated with a challenge” as recited in the claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov